Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A computer readable storage medium” lacks exclusion from being a transitory medium, e.g., carrier wave.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10-11, 14-16, 18-31, 33, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (“Discover the genes that matter while preserving spatial information: The Visium Gene Expression Solution”, time frame cited in webinar video) in view of Kira et al. (EP1336662) and Ghosh et al. (US2007/0174007).
To claim 1, Rao teach a method of spatial analysis of analytes comprising: 
A) obtaining a data structure in electronic form comprising (i) an image of a sample on a substrate (time 10:44-11:00 and slide 10, Data Visualization), wherein: the substrate includes a plurality of fiducial markers (time 12:20-12:40 and slide 12, bottom right), the substrate includes a set of capture spots, wherein the set of capture spots comprises at least 1000 capture spots (time 11:13-11:16 and slide 12, Capture Area with 5000 Barcoded Spots); and the image comprises an array of pixel values, wherein the array of pixel values comprises at least 100,000 pixel values (slide 9, remark: see x/y-axis of the images, showing that image is bigger than 500x500 pixels); 
B) analyzing the array of pixel values to identify a plurality of derived fiducial spots of the image (time 12:22-12:56 and slide 12, right bottom); 
E) register the image to the set of capture spots; and F) analyzing the image after the using E) in conjunction with spatial analyte data associated with each capture spot, thereby performing spatial analysis of analytes (time 12:37-13:14 and slide 12; time 10:44-11:00 and slide 10, Data Visualization).
But, Rao do not expressly disclose A) (ii) a substrate identifier unique to the substrate C) using the substrate identifier of the data structure to select a first template in a plurality of templates, wherein each template in the plurality of templates comprises reference positions for a corresponding plurality of reference fiducial spots and a corresponding coordinate system; D) aligning the plurality of derived fiducial spots of the image with the corresponding plurality of reference fiducial spots of the first template using an alignment algorithm to obtain a transformation between the plurality of derived fiducial spots of the image and the corresponding plurality of reference fiducial spots of the first template; E) using the transformation and the coordinate system of the first template.
	Kira teach a method for analyzing a DNA microarray and a sample using the DNA microarray, comprising features: applying substrate identifier unique to the substrate, using the substrate identifier of the data structure to select a first template in a plurality of templates, wherein each template in the plurality of templates comprises reference positions for a corresponding plurality of reference fiducial spots and a corresponding coordinate system; aligning the plurality of derived fiducial spots of the image with the corresponding plurality of reference fiducial spots of the first template using an alignment algorithm to obtain a transformation between the plurality of derived fiducial spots of the image and the corresponding plurality of reference fiducial spots of the first template; using the transformation and the coordinate system of the first template (Figs. 6-10, paragraphs 0080-0081, 0096-0100, 0103-0105).
	Ghosh teach using the substrate identifier of the data structure to select a first template in a plurality of templates, wherein each template in the plurality of templates comprises reference positions for a corresponding plurality of reference fiducial spots and a corresponding coordinate system (paragraphs 0063, 0071).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Kira and Ghosh into the method of Rao, in order to further implementation of fiduciary-based alignment with selected template.


To claim 38, Rao, Kira and Ghosh teach a computer system (as explained in response to claim 1 above).

To claim 39, Rao, Kira and Ghosh teach a computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and a memory cause the electronic device to perform spatial analysis of analytes (as explained in response to claim 1 above).






To claim 8, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein the transformation comprises: a similarity transform that comprises rotation, translation, and isotropic scaling of the plurality of derived fiducial spots of the image to minimize a residual error between the plurality of derived fiducial spots and the corresponding plurality of reference fiducial spots, or a non-rigid transform that comprises anisotropic scaling and skewing of the plurality of derived fiducial spots of the image to minimize a residual error between the plurality of derived fiducial spots and the corresponding plurality of reference fiducial spots (obvious, despite lack of disclosure, claimed transformations and alignment algorithms are well-known practice in the art, which would have been obvious to one of ordinary skill in the art to further implement by design preference, hence Official Notice is taken).

To claim 10, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein the transformation is a non-rigid transform and wherein the non-rigid transform is an affline transformation (despite lack of disclosure of specific alignment algorithm, claimed specific transformation is well-known in the art, which would have been obvious to one of ordinary skill in the art to further implement or replace by design preference, hence Official Notice is taken).

To claim 11, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein the alignment algorithm is a coherent point drift algorithm, an Iterative Closest Point algorithm, a Robust Point Matching algorithm, or a Thin-Plate-Spline Robust Point Matching algorithm (Kira, abstract, alignment algorithm; despite lack of disclosure of specific alignment algorithm, claimed algorithm options are well-known in the art, which would have been obvious to one of ordinary skill in the art to further implement or replace by design preference, hence Official Notice is taken).

To claim 14, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein the corresponding plurality of reference fiducial spots of the first template consists of between 100 spots and 1000 spots (Rao, time 12:22-12:40 and slide 12, bottom right; slide 20).

To claim 15, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein: the sample is a sectioned tissue sample, each respective capture spot in the set of capture spots is (i) at a different position in a two-dimensional array and (ii) associates with one or more analytes from the sectioned tissue sample, and each respective capture spot in the set of capture spots is characterized by at least one unique spatial barcode in a plurality of spatial barcodes (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 16, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein a capture spot in the set of capture spots comprises a capture domain or a cleavage domain (obvious in Rao, slide 7, which is also well-known in the art, which would have been obvious to one of ordinary skill in the art to further implement by design preference, hence Official Notice is taken).

To claim 18, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein each capture spot in the set of capture spots is attached directly or attached indirectly to the substrate (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 19, Rao, Kira and Ghosh teach claim 15.
Rao, Kira and Ghosh teach wherein the one or more analytes comprise five or more analytes, ten or more analytes, fifty or more analytes, one hundred or more analytes, five hundred or more analytes, 1000 or more analytes, 2000 or more analytes, or between 2000 and 10,000 analytes (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 20, Rao, Kira and Ghosh teach claim 15.
Rao, Kira and Ghosh teach wherein the unique spatial barcode encodes a unique predetermined value selected from the set {1, . . . , 1024}, {1, . . . , 4096}, {1, . . . , 16384}, {1, . . . , 65536}, {1, . . . , 262144}, {1, . . . , 1048576}, {1, . . . , 4194304}, {1, . . . , 16777216}, {1, . . . , 67108864}, or {1, . . . , 1.times.10.sup.12} (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 21, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein each respective capture spot in the set of capture spots includes 1000 or more capture probes, 2000 or more capture probes, 10,000 or more capture probes, 100,000 or capture more probes, 1.times.10.sup.6 or more capture probes, 2.times.10.sup.6 or more capture probes, or 5.times.10.sup.6 or more capture probes (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 22, Rao, Kira and Ghosh teach claim 21.
Rao, Kira and Ghosh teach wherein each capture probe in the respective capture spot includes a poly-A sequence or a poly-T sequence and a unique spatial barcode that characterizes the respective capture spot (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 23, Rao, Kira and Ghosh teach claim 21.
Rao, Kira and Ghosh teach wherein each capture probe in the respective capture spot includes the same spatial barcode from the plurality of spatial barcodes (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 24, Rao, Kira and Ghosh teach claim 21.
Rao, Kira and Ghosh teach wherein each capture probe in the respective capture spot includes a different spatial barcode from the plurality of spatial barcodes (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 25, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein the sample is a sectioned tissue sample and wherein the sectioned tissue sample has a depth of 100 microns or less (Rao, time 10:00-10:11 and slide 10, wherein specific depth range is well-known in the art, which would have been obvious to one of ordinary skill in the art to further implement by design preference, hence Official Notice is taken).

To claim 26, Rao, Kira and Ghosh teach claim 15.
Rao, Kira and Ghosh teach wherein the one or more analytes is a plurality of analytes, a respective capture spot in the set of capture spots includes a plurality of capture probes, each probe in the plurality of capture probes including a capture domain that is characterized by a capture domain type in a plurality of capture domain types, and each respective capture domain type in the plurality of capture domain types is configured to bind to a different analyte in the plurality of analytes (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 27, Rao, Kira and Ghosh teach claim 26.
Rao, Kira and Ghosh teach wherein the plurality of capture domain types comprises between 5 and 15,000 capture domain types and the respective capture spot includes at least five, at least 10, at least 100, or at least 1000 capture probes for each capture domain type in the plurality of capture domain types (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 28, Rao, Kira and Ghosh teach claim 15.
Rao, Kira and Ghosh teach wherein: the one or more analytes is a plurality of analytes, and a respective capture spot in the set of capture spots includes a plurality of capture probes, each capture probe in the plurality of capture probes including a capture domain that is characterized by a single capture domain type configured to bind to each analyte in the plurality of analytes in an unbiased manner (Rao, time 10:00-10:11, 11:06-12:06 and slides 7, 10).

To claim 29, Rao, Kira and Ghosh teach claim 15.
Rao, Kira and Ghosh teach wherein each respective capture spot in the set of capture spots is contained within a 100 micron by 100 micron square on the substrate (Rao, slides 7, 11).

To claim 30, Rao, Kira and Ghosh teach claim 15.
Rao, Kira and Ghosh teach wherein a distance between a center of each respective capture spot to a neighboring capture spot in the set of capture spots on the substrate is between 40 microns and 300 microns (Rao, slides 7, 11).

To claim 31, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein a shape of each capture spot in the set of capture spots on the substrate is circular and each capture spot in the set of capture spots has a diameter of between 2 microns and 7 microns (Rao, slides 7, 11).

To claim 33, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein a distance between a center of each respective capture spot to a neighboring capture spot in the set of capture spots on the substrate is between 2 microns and 7 microns (obvious despite of lack of disclosure, such distance between capture spots is well-known in the art, which would have been obvious to one of ordinary skill in the art to further implement by design preference, hence Official Notice is taken).

To claim 35, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach wherein the image is acquired using transmission light microscopy or fluorescent microscopy (Rao, time 10:05-10:22 and slide 10).

To claim 36, Rao, Kira and Ghosh teach claim 1.
Rao, Kira and Ghosh teach, wherein the spatial analyte data associated with each capture spot is nucleic acid sequencing data associated with each capture spot (Rao, time 11:19-13:13 and slide 12).

To claim 37, Rao, Kira and Ghosh teach claim 15.
Rao, Kira and Ghosh teach wherein the one or more analytes are nucleic acids, RNA, DNA, or proteins (as explained in Rao and Kira, e.g., abstract of Kira).


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 10, 2022